Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-581
                      Lower Tribunal No. 12-9614 SP
                          ________________


          United Automobile Insurance Company, etc.,
                                  Appellant,

                                     vs.

                  Millennium Radiology, LLC,
        d/b/a Millennium Open MRI, a/a/o Yoensy Polo,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Myriam
Lehr, Judge.

     Michael J. Neimand, for appellant.

     David B. Pakula, P.A., and David B. Pakula (Pembroke Pines); and
Marks & Fleischer, P.A., and Gary Marks (Fort Lauderdale), for appellee.


Before FERNANDEZ, C.J., and LINDSEY and HENDON, JJ.

     PER CURIAM.
      We reverse and remand consistent with our recent decision in United

Automobile Insurance Co. v. Millennium Radiology, LLC, 47 Fla. L. Weekly

D175 (Fla. 3d DCA Jan. 12, 2022) (“Millennium’s ‘identity’ is not the same

in each of these cases against United Auto; Millennium draws its identity

from its assignor from case to case. The identity element of collateral

estoppel, therefore, is not satisfied.”).

      Reversed and remanded.




                                        2